Case 18-11244 Doc56 Filed 10/03/19 Page1 of 2

- Robert 8S. Thomas, IT
Chapter 13 ‘Trustee
(410) 825-5923

Address for Correspondence - ; Address for Plan Payments
300 E. Joppa Road, #409. P.O. Box 1838
. Towson, MD 21286 ' Memphis, TN 38101-1838

September 26, 2019

U.S. Bankruptcy Court
8308 U.S. Courthouse
101 W. Lombard Street
Baltimore, MD 21201

Dear Processor:

 

Enclosed is check Qi aoe Bheck #0243756, in the
ammount of $2,571.86 to be deposited into ‘Unclaimed Funds for the cases listed on the
attached Exhibit A.

If you have any questions, please call our office.

 

Fax ~ 410-825-5904
lnquiries@ch13balt.com

 
Case 18-11244 Doc56 Filed 10/03/19 Page 2 of 2

 

 

Tammi Ellen Sinosky

 

 

18-11244 3655 Marpat Drive
Sinosky Abingdon, MD 21009 $2,571.86

 

Exhibit A

 

 

 
